Mr. Justice Robb
delivered the opinion of the Court:
A proceeding to condemn property for public use is not in the -nature of a contract between the owner and the condemning party, and until the property is actually taken and compensation is made or provided, the power of the condemning party over the matter is not exhausted. Garrison v. New York, 21 Wall. 196, 22 L. ed. 612; District of Columbia v. Prospect Hill Cemetery, 5 App. D. C. 497; Ross v. United States, 8 App. D. C. 32. Accordingly it is a rule of almost universal application that, in the absence of any statutory provision showing a legislative intent to the contrary, condemnation proceedings may be discontinued by the condemning party at any time before the right of the property owner has become complete. Manion v. Louisville, St. L. & T. R. Co. 90 Ky. 491, 14 S. W. 532; Simpson v. Kansas City, 111 Mo. 237, 20 S. W. 38; O'Neill v. Hudson County, 41 N. J. L. 161; Nichols, Power of Em. Dom. Secs. 337, 338.
In the present case the District, for reasons satisfactory to itself, failed to take advantage of sec. 4917i of said act, amending the Code, which authorized the court, within twenty-one days after verdict, to hear and determine objections or exceptions thereto, and to set the same aside, in whole or in part, when satisfied that it is unjust or unreasonable, in which event a new jury is summoned. When, therefore, the order of dismissal was filed, the proceedings had resulted in a verdict which failed to satisfy the requirements of the law. In such a sitúa*41tion, the District was, we think, fully justified in filing its notice of abandonment.
Judgment reversed, with costs, and cause remanded for further proceedings. ' Reversed.